     Case 2:17-cv-02349-KJD-VCF Document 403 Filed 02/12/21 Page 1 of 3



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    V-5 TECHNOLOGIES, LLC d/b/a COBALT                     Case No. 2:17-cv-02349-KJD-VCF
      DATA CENTERS,
 8                                                              ORDER GRANTING IN PART AND
                                                Plaintiff,      DENYING IN PART PLAINTIFF’S
 9                                                                REQUEST FOR PRETRIAL
             v.                                                        CONFERENCE
10
      SWITCH, LTD.,
11
                                             Defendant.
12
            Before the Court is Defendant’s Emergency Request for Pretrial Conference (#400).
13
     Plaintiff responded in opposition (#401) and Defendant replied (#402).
14
            I.      Analysis
15
            Defendant Switch, Ltd. (“Switch”) seeks an extension for the Joint Pretrial Order
16
     deadline, an order to make Plaintiff V-5 Technologies, LLC d/b/a Cobalt Data Centers
17
     (“Cobalt”) provide a new calculation of Cobalt’s going concern value as of the day it went out of
18
     business, and an emergency pretrial conference. Switch argues that the pretrial conference is
19
     required to discuss the proper calculation of Cobalt’s going concern value, how to handle the
20
     recent unexpected death of one of Switch’s experts, and the possibility that the trial may be
21
     bifurcated. Switch also argues that an extension of the deadline is required because the case is
22
     complex, the COVID-19 pandemic makes it more difficult to prepare the Joint Pretrial Order,
23
     there is no rush because civil trials have not yet resumed in the District of Nevada, dealing with
24
     the loss of its expert may take time, and an extension will give the parties time to discuss
25
     potential mediation. Cobalt views the motion as an attempt to delay trial and, as such, opposes
26
     the motion. However, Cobalt’s main objective is to proceed, and it does not oppose a reasonable
27
     extension if a date for trial is set. The Court grants in part and denies in part Switch’s motion.
28
     Case 2:17-cv-02349-KJD-VCF Document 403 Filed 02/12/21 Page 2 of 3



 1   Switch will be granted a 90-day extension to file their Joint Pretrial Order, a tentative date for
 2   trial will be set, and no pretrial conference will be held.
 3           The Court is aware that losing an expert witness can provide additional hurdles to trial
 4   preparation, especially in a complex trial with millions of pages of discovery like this one.
 5   Additionally, because Cobalt does not oppose an extension so long as a trial date is set, the Court
 6   finds that a 90-day extension is warranted. The parties will now have until May 17, 2021 to file
 7   their Joint Pretrial Order.
 8           The parties propose that trial begin on September 13, 20, or 27, 2021, or as soon
 9   thereafter as the Court is available. Cobalt requests 20 days to complete the trial. Due to the
10   Court’s other obligations, trial will be tentatively set to begin November 15, 2021 at 9:00 a.m.
11   Calendar call will take place November 9, 2021 at 9:00 a.m. All other documents will be due
12   November 10, 2021. While the Court’s desire is to proceed with this trial and complete the
13   litigation of this case as quickly as possible, the COVID-19 pandemic complicates the Court’s
14   calendar. Criminal defendants with constitutional rights to a speedy trial will likely take
15   precedent over other matters, including civil trials. The parties should plan and prepare to begin
16   trial on November 15, 2021 with the understanding that potential delays may arise.
17           Finally, the Court does not see a need to hold a pretrial conference. Cobalt has provided
18   Switch with its calculation of the going concern value of the company as of the time it went out
19   of business and with the extension, Switch will be able to adequately prepare following the death
20   of its expert. Additionally, whether the trial ends up being bifurcated does not impact the
21   submission or preparation of the Joint Pretrial Order. As such, no pretrial conference is
22   necessary.
23   //
24   //
25   //
26   //
27   //
28   //



                                                      -2-
     Case 2:17-cv-02349-KJD-VCF Document 403 Filed 02/12/21 Page 3 of 3



 1          II.    Conclusion
 2          Accordingly, IT IS HEREBY ORDERED that Defendant’s Emergency Request for
 3   Pretrial Conference (#400) is GRANTED IN PART AND DENIED IN PART.
 4   Dated this 12th day of February, 2021.
 5
                                              _____________________________
 6
                                               Kent J. Dawson
 7                                             United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -3-
